Citation Nr: 0124312	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date early than in May 1998 for a 
total disability rating based on individual unemployability 
due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from July 1967 to 
December 1975.  

This case arises out of a May 2000 rating action in which the 
veteran was denied an effective date earlier than in May 1998 
for an award of a total disability rating based on individual 
unemployability (TDIU).  These TDIU benefits had been 
previously established in a May 1999 rating action, effective 
from May 1998.  The veteran perfected an appeal in this 
regard in June 2000.  Although the veteran initially 
requested hearings on this matter at the RO and before a 
member of the Board of Veterans' Appeals, (Board) these 
requests were subsequently withdrawn, and the case was 
forwarded to the Board in Washington, DC.  


FINDINGS OF FACT

1.  In March 1999, the veteran submitted a formal application 
for TDIU benefits indicating on his application that he had 
been gainfully employed from June 1995 to June 1998, although 
he considered himself having become too disabled to work in 
1996.  

2.  In April 1999, the RO was informed by the veteran's 
former employer that the veteran last worked on May 30, 1998, 
having earned $15,600 during the preceding 12 months, and 
that the reason for the termination of the veteran's 
employment was that he could no longer perform his job duties 
due to health complaints.  

3.  In a May 1999 rating action, the veteran was awarded a 
total rating based on individual unemployability due to his 
service-connected disability, effective from May 31, 1998.



CONCLUSION OF LAW

The criteria for an assignment of an effective date earlier 
than in May 1998 for a total disability rating based on 
individual unemployability due to service connected 
disabilities are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400 (0)(2), 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that the veteran has three 
service connected disabilities.  These include a shell 
fragment wound scar of the left knee, esophagus 
diverticulosis with gastroesophageal reflux, and post 
traumatic stress disorder.  Service connection for the knee 
and esophagus disabilities was established in a September 
1976 rating action at which time they were evaluated as non-
compensably disabling.  The scar remains non-compensably 
disabling, and the esophagus disability evaluation was 
increased to 10 percent (where it remains) in an October 1998 
rating action, effective from March 1995.  Service connection 
for post traumatic stress disorder was granted in a March 
1999 rating action, at which time it was assigned a 70 
percent disability evaluation, effective from November 1996.  
It remains evaluated as 70 percent disabling.  

In March 1999, the veteran submitted an application for a 
total rating based on individual unemployability due to 
service connected disabilities.  On the application form, the 
veteran indicated that he had been gainfully employed from 
June 1995 to June 1998, although he considered himself having 
become too disabled to work in 1996.  In a May 1999 rating 
action, the veteran was awarded a total disability rating 
based on individual unemployability, effective May 31, 1998.  

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).  Pursuant to 
38 C.F.R. § 4.16, a total disability rating for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service connected 
disability, provided that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more, as are 
the circumstances here.  

As indicated above, the veteran submitted a claim for a total 
disability rating based on individual unemployability in 
March 1999.  On his application, the veteran indicated that 
he had become too disabled to work in 1996, but had been 
employed full time from June 1995 to June 1998 by the K. B. 
Janitorial Supply company, where his highest gross earnings 
per month had been $800.  He also indicated that he had only 
lost 2 weeks time from work due to illness during this period 
of employment, and had worked 40 hours per week.    

In April 1999, the RO was informed by the general manager of 
the K. B. Janitorial service, that the veteran had been 
employed as a delivery driver and warehouse stocker with that 
company from April 1996 until June 1, 1998, although the 
veteran last worked on May 30, 1998.  The RO was also advised 
that the veteran worked 8 hours daily, 40 hours weekly and 
had earned $15,600 during the 12 months preceding the 
termination of the veteran's employment.  Further, the RO was 
informed that the veteran had lost 25 hours due to disability 
in the 12 months preceding the last date of employment, and 
that the reason for the termination of the veteran's 
employment was his inability to perform as needed due to 
health complaints.  After reviewing the evidence of record, 
the RO concluded in a May 1999 rating action, that a total 
disability rating based on individual unemployability was 
warranted, effective from May 31, 1998. 

The nature of the benefit at issue, a total rating based on 
unemployability, obviously contemplates as its premise that 
the veteran's service connected disability must prevent 
employment.  Otherwise, an award of that benefit would not be 
warranted.  The foregoing record clearly reflects that the 
veteran was gainfully employed for more than two years 
immediately prior to the award of TDIU benefits, that benefit 
having been granted the day after the veteran's last day of 
employment.  Although the veteran contends that it was 
difficult for him to work during this two year period of 
employment, because the record shows that he actually had 
gainful employment during this time, there is no basis for 
awarding an effective date for the benefit at issue any 
earlier than that which has been assigned, May 31, 1998, the 
day following the veteran's last day of employment.  
Accordingly, the veteran's appeal must be denied.  

In reaching this decision, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In regard to this new law, the Board notes that the veteran 
was informed of it in a March 2001 supplemental statement of 
the case, and that the veteran's representative referred to 
it in his August 2001 Written Brief Presentation.  As such, 
it is obvious that the veteran is aware of this law's 
content, and he has had an opportunity to present arguments 
with respect to it in the context of his claim.  With respect 
to VA's fulfillment of its obligations under this law, the 
Board notes that the statement of the case provided the 
veteran in June 2000, together with the March 2001 
supplemental statement of the case, set forth the law and 
regulations governing entitlement to the benefit he seeks, 
advised him of the evidence which would substantiate his 
claim, and listed the evidence considered in connection with 
his appeal.  Moreover, given that nature of this claim is 
such that its outcome turns on the date on which the veteran 
became unemployable, and it is uncontroverted that he 
maintained full time employment up to the day prior to the 
date the underlying benefit at issue was granted, it may be 
concluded that VA's obligation to obtain any other records or 
undertake additional development regarding this matter has 
been satisfied.  Under these circumstances, the Board 
concludes that both the notice requirements and the duty to 
assist obligations set forth in the VCAA have been satisfied, 
and that no further action in this regard is warranted.  


ORDER

Entitlement to an effective date earlier than in May 1998 for 
a total disability rating based on individual unemployability 
due to service connected disabilities is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

